USDC IN/ND case 1:20-cv-00011-PPS-SLC document 24 filed 02/12/21 page 1 of 1


                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF INDIANA
                              FORT WAYNE DIVISION

VICKY LYN KNAPP,                                 )
                                                 )
                       Plaintiff,                )
                                                 )
       vs.                                       ) CAUSE NO. 1:20-CV-11-PPS-SLC
                                                 )
ANDREW M. SAUL, Acting Commissioner              )
of the Social Security Administration,           )
                                                 )
                       Defendant.                )

                                         ORDER

       The United States Magistrate Judge’s Report and Recommendation [DE 23] was

issued January 27, 2021, and the 14-day window within which to object has passed with

no objections filed.

       ACCORDINGLY,

       Upon careful consideration of the magistrate judge’s Report and

Recommendation and the lack of objections thereto, the Report and Recommendation

[DE 23] is ACCEPTED AND ADOPTED.

       The final decision of the defendant Commissioner of Social Security denying

plaintiff Vicky Lyn Knapp’s application for Social Security disability benefits is

REVERSED, and the matter is REMANDED to the Commissioner for further

proceedings consistent with the magistrate judge’s analysis.

       The Clerk shall enter judgment in favor of plaintiff and against the defendant.

ENTERED: February 12, 2021.

                                          /s/ Philip P. Simon
                                          PHILIP P. SIMON, JUDGE
                                          UNITED STATES DISTRICT COURT
